Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,741,011. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe a game controller configured to execute instructions stored in a memory, which, when executed by the game controller, cause the game controller to at least: display, on the display device, (1) a first set of symbol display positions and (ii) a goal wheel comprising a plurality of sectors, wherein each sector identifies a respective goal of a plurality of goal outcomes, wherein each goal is associated with at least one of a number of instances of a symbol occurring in one or more outcomes associated with the first set of symbol display positions or a number of times a bonus round is triggered; determine a first goal from the plurality of goal outcomes; cause the first goal to be displayed on the goal wheel by selecting a first sector of the plurality of sectors, the first sector identifying the first goal; generate a first outcome by selecting and displaying a first plurality of symbols for the first set of symbol display positions; determine whether the first goal is satisfied based on at least the first outcome; generate a second outcome by selecting and displaying, a second plurality of symbols for the first set of symbol display positions; determine whether the first goal is satisfied based on at least the first and the second outcomes; and display a game award associated with the first goal in response to determining that the first goal is satisfied (see claim 1 of US Patent No. 10,741,011).
4.	Claims 1-20 of the present application discloses every element and limitation of the US Patent 10,741,011. The difference however is that the present application’s claims appear to be obvious variant of the US Patent, and hence appears to be narrower in scope and is therefore an obvious variant thereof of US Patent 10,741,011.
This is therefore an obviousness-type double patenting rejection. 

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hughs-Baird et al discloses a gaming device having an interactive sequence game with a multiple .
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/
Primary Examiner, Art Unit 3714